Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1,4,8,14,18,24,25,29,30,5,36,44,55,57-59,61,65,66, drawn to compounds and simple compositions of Formula (I), classified in C07D classes/subclasses such as 401/14, 403/14,413/14, 417/14.
II. Claims 67,69-71 and 75, drawn to complex compositions of varying co-ingredients for a variety of uses, classified in A61K class 31, subclasses such as 443,4439,506, 519 and others as determined by the exact nature of additional active ingredient employed.
III. Claims 78,79,82-85,89 and 90, drawn to  treating cancers and optionally including additional active compounds, classified in A61P 35/00 and A61K various subclasses.
In addition to an election of one of the above Groups applicants must further elect a single species. If II is elected a specific combination of active ingredients is needed for initial examination and if III is elected a single cancer use for examination is also required.
Based on species elected the examiner will follow the recent Federal Register Guidelines (Vol.76, No.25, dated February 9,2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" only "extend the search to the species that share a single structural similarity and a common use". At the very least W as CH or N will be solely examined.

The inventions are distinct, each from the other because of the following reasons:
Compounds within Group I are drawn to a variety of compounds with varying  central cores as pyridine or pyrimidine which in turn have a variety of substituents thereon especially at R3.  Resulting species are variously classified based on the nature of choices at A,R4 and Z which vary considerably as many differing heterocyclic groups are claimed. The resulting substitution permitted on these rings precludes a single electronic search for the formula as claimed and requires an extensive search in the CPC Patent classification system in view of the many classes and subclasses that such embodiments fall into.  
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case  compounds within the instant genus  would be considered potentially useful for the treatment of malaria as discussed in the specification. 
Groups I and II would raise different issue of patentability based on the fact that art which may show compounds to be old or obvious would not necessarily do the same for II. The many active co-ingredients permitted in claims 67,69-71,75  cover multiple 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624